     Case 5:19-cv-00772 Document 108 Filed 11/04/20 Page 1 of 2 PageID #: 660




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BECKLEY DIVISION

GREENBRIER HOTEL CORPORATION, et al.,

                          Plaintiffs,


v.                                            CIVIL ACTION NO. 5:19-cv-00772
                                              Honorable Thomas E. Johnston


GOODMAN-GABLE-GOULD/ADJUSTERS INTERNATIONAL,

                          Defendant.

                      NOTICE OF WITHDRAWAL OF COUNSEL

          COMES NOW the Defendant, Goodman-Gable-Gould/Adjusters International

(“GGG” or “Defendant”), by counsel, and hereby requests that C. Jay Robbins, IV, Esq.,

be removed as counsel of record for GGG and removed from the service list in this

action.


                                        GOODMAN-GABLE-GOULD/
                                        ADJUSTERS INTERNATIONAL,

                                        By Counsel.

                                        /s/ Morgan E. Villers_______
                                        Morgan E. Villers, Esq. (WVSB #13481)
                                        Flaherty Sensabaugh Bonasso PLLC
                                        200 Capitol Street
                                        Post Office Box 3843
                                        Charleston, WV 25338-3843
                                        Tel: (304) 345-0200
                                        Fax: (304) 345-0260
                                        mvillers@flahertylegal.com

                                        and

                                        Peter T. DeMasters, Esq. (WVSB #7153)

                                          1
Case 5:19-cv-00772 Document 108 Filed 11/04/20 Page 2 of 2 PageID #: 661




                                 Flaherty Sensabaugh Bonasso PLLC
                                 48 Donley Street, Suite 501
                                 Morgantown, WV 26501
                                 Tel: (304) 598-0788
                                 Fax: (304) 598-0790
                                 pdemasters@flahertylegal.com




                                   2
